Order entered April 10, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00408-CV

                              IN RE NICHOLAS LACY, Relator

                 Original Proceeding from the 195th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F91-02981

                                             ORDER
                           Before Justices Brown, Molberg, and Nowell

       Before the Court is relator’s April 9, 2019 petition for writ of mandamus. We request

that the real party in interest and respondent file their responses, if any, to the petition by April

25, 2019.


                                                       /s/    KEN MOLBERG
                                                              JUSTICE